Citation Nr: 1309440	
Decision Date: 03/20/13    Archive Date: 04/01/13

DOCKET NO.  12-10 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs



WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1959 to February 1961.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

A video hearing was held on February 19, 2013, before the undersigned Veterans Law Judge, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file.

A review of the Virtual VA paperless claims processing system reveals documents that are either duplicative of the evidence of record or are not pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.

2.  Bilateral hearing loss did not manifest in service or sensorineural hearing loss within one year thereafter, and the Veteran has not been shown to currently have bilateral hearing loss that is causally or etiologically related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, nor may bilateral sensorineural hearing loss be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

Upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

In this case, the RO did provide the appellant with notice in June 2009 prior to the initial decision on the claim in September 2009.  Therefore, the timing requirement of the notice as set forth in Pelegrini has been met and to decide the appeal would not be prejudicial to the claimant. 

Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran in the notice letter about the information and evidence that is necessary to substantiate his claim for service connection and of the division of responsibilities in obtaining such evidence.  The June 2009 letter also explained how disability ratings and effective dates were determined. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records are in the claims file and were reviewed by both the RO and the Board in connection with his claim.  He has not identified any other outstanding records that are pertinent to his claim for service connection for bilateral hearing loss.  

Furthermore, the Veteran was afforded VA examinations in August 2009 and February 2012 in connection with his claim for service connection for bilateral hearing loss.  The Board finds that the February 2012 examination and medical opinion regarding hearing loss is adequate.  The opinion is predicated on a full reading of the Veteran's claims file, and the examiner considered all of the pertinent evidence of record, to include lay statements.  He provided a complete rationale for the opinions stated, relying on and citing to the records reviewed.  In fact, the examiner specifically discussed the findings in service and discussed how hearing loss resulting from noise exposure, particularly in light of the Veteran's contentions, generally presents or develops.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue of hearing loss has been met.  38 C.F.R. § 3.159(c)(4).

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the hearing loss claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Law and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection for certain diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may be also be established on a presumptive basis by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d). 

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to service connection for bilateral hearing loss.  His service treatment records do not document any complaints, treatment, or diagnosis of such a disorder.  The October 1958 report of medical history does show that the Veteran checked "yes" to having ear, nose, or throat trouble; however, there was no indication that the trouble was actually hearing loss as opposed to another problem.  Nevertheless, during his January 1961 separation examination, the Veteran indicated that he did not have a medical history of ear, nose, or throat trouble.  Thus, any trouble appears to have been acute and transitory and to have resolved prior to his separation.  Moreover, a clinical evaluation during the January 1961 found his ears and drums to be normal, and an audiogram revealed the pure tone thresholds, in decibels, to be as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0 (15)
0 (10)
0 (10)
--
0 (5)
LEFT
0 (15)
0 (10)
0 (10)
--
10 (15)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses. Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.) 

Thus, upon separation examination in January 1961, the Veteran did not meet the criteria for hearing loss pursuant to VA standards.  In addition, the Veteran had a hearing loss profile of "H1."  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing that the "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).

Moreover, the Veteran did not seek treatment immediately following his separation, and there is no evidence of any hearing loss within one year of his military service.  The earliest that the records document the Veteran's hearing loss post-service pursuant to VA standards is at the August 2009 VA examination, where he was diagnosed with bilateral sensorineural hearing loss.  Therefore, the Board finds that bilateral hearing loss did not manifest in service or within one year thereafter. 

The Board also notes that the Veteran has not asserted continuity of symptomatology of hearing loss since service.  In this regard, he testified that there was one event during basic training which caused his hearing loss - a grenade explosion near his ear that particularly affected his left ear hearing.  He explained that he lost hearing in his left ear and also slightly in his right ear for a period of two or three days.  Afterward, his hearing returned to normal, and the Veteran did not report his temporary hearing problem out of fear that it would extend his training period.  He has stated that he did not notice any hearing problems until his 30s and 40s.  

Nevertheless, the Board does note that the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes). See Hensley v. Brown, 5 Vet. App. 155, 159 (1993). 

The Veteran has argued that he was exposed to acoustic trauma during his period of service and that this was the injury sustained from which his bilateral hearing loss resulted.  The Veteran is considered competent to relate a history of noise exposure during service, and there is no reason to doubt the credibility of his statements regarding military noise exposure. See 38 C.F.R. § 3.159(a)(2).  In addition, the post-service medical records show that the Veteran has current bilateral hearing loss by VA standards. See 38 C.F.R. § 3.385.  Thus, the remaining question is whether the Veteran's current bilateral hearing loss is related to his acoustic trauma in service.

The Veteran submitted medical records and a November 2010 letter from a private physician, Dr. A.F. (initials used to protect privacy).  The audiologist wrote in support of the position that the Veteran's hearing loss is directly related to his military experience.  Dr. A.F. considered the Veteran's military noise exposure, performed relevant tests for hearing acuity, and confirmed a diagnosis of bilateral hearing loss.  However, he did not provide any rationale as to his etiological opinion, nor did he make any statements in support of his opinion.  He simply stated that "[t]here is no question that [the Veteran's] hearing loss and tinnitus are as a direct result of his military service."  Notably, A.F. did not address or account for the normal findings in service or provide any discussion as to how noise-induced hearing loss generally presents or develops.  A medical opinion is inadequate when it is unsupported by clinical evidence. Black v. Brown, 5 Vet. App. 177, 180 (1995). See also Knightly v. Brown, 6 Vet. App. 200 (1994); Miller v. West, 11 Vet. App. 345, 348 (1998) (medical opinions must be supported by clinical findings in the record and conclusions of medical professionals which are not accompanied by a factual predicate in the record are not probative medical opinions).  Therefore, the Board finds Dr. A.F.'s opinion to be of limited probative value.  

The Veteran was also afforded a VA examination in August 2009.  The VA examiner reviewed the claims file, pertinent military and medical history, to include the Veteran's self-reported history of noise exposure, performed relevant audiometric tests, and concluded that the Veteran's currently diagnosed bilateral hearing loss is not caused by or a result of military service.  Her rationale was based on the fact that hearing acuity at the time of discharge was within normal limits and that service treatment records were negative for complaints of hearing loss.  However, as previously noted, the absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not always fatal to a service connection claim. See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Board notes that the examiner could have provided more substantial statements in support of her medical opinion, to include her opinion on how hearing loss typically develops or presents over time, particularly in the case of this Veteran.  Therefore, the Board also finds that August 2009 VA examiner's opinion to be of limited probative value.

The Veteran was afforded a second VA examination in February 2012 during which the examiner reviewed the claims file and history and performed a physical examination complete with the requisite tests measuring hearing acuity.  He rendered a diagnosis of sensorineural hearing loss in the frequency range of 500 to 4000 Hertz.  Based on a complete review of the evidence and the examination findings, the examiner concluded that the Veteran's hearing loss disability was not caused by or a result of an event in service.  In his rationale, the examiner clearly considered the Veteran's contentions and statements as to the onset and symptomatology of hearing loss.  The examiner explained that the Veteran's service treatment records showed a 10 decibel shift at the threshold of 4000 Hertz from entrance to separation; however, he elaborated that, although this may be an indicator that there was some damage to the left ear, he did not find the 10 decibel shift to be significant enough of a threshold shift.  

The February 2012 VA examiner also reviewed the November 2010 letter from Dr. A.F.  Upon reviewing Dr. A.F.'s statement finding for direct service connection, the examiner explained that the preponderance of the evidence, especially given the normal audiometric thresholds from service, supports the finding that hearing loss did not occur while the Veteran was serving in the military.  His supporting rationale was that there is no scientific basis for delayed-onset or noise-induced hearing loss (for example, finding normal hearing at discharge and causally attributing the current hearing loss to military noise exposure 20 to 30 years later cannot be scientifically supported).  Therefore, the examiner opined that there is no scientific basis for concluding that delayed-onset hearing loss exists.  

The law is clear that it is the Board's duty to assess the credibility and probative value of evidence, and provided that it offers an adequate statement of reasons and bases, the Board may favor one medical opinion over another. Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wray v. Brown, 7 Vet. App. 488 (1995) (the Board may adopt a particular independent medical expert's opinion for its reasons and bases where the expert has fairly considered the material evidence of record).  The Board, of course, is not free to reject medical evidence on the basis of its own unsubstantiated medical conclusions. Flash v. Brown, 8 Vet. App. 332 (1995). 

After weighing the medical evidence, the Board finds the February 2012 VA examiner's opinion to be most probative.  He reviewed all of the evidence, including the private medical opinion, and provided a thorough rationale.  The value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion." Bloom v. West, 12 Vet. App. 185, 187 (1999).  Based on the foregoing, the Board attaches the greatest probative weight to the opinion of the February 2012 VA examiner who had the benefit and review of all pertinent medical records and who provided a rationale supported by the record. 

Based on the foregoing, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for bilateral hearing loss.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt provision does not apply.  Accordingly, the Board concludes that service connection for bilateral hearing loss is not warranted.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In this case, the Veteran testified that there was a grenade explosion near him during basic training and that he experienced ringing in his ears for approximately three days.  He stated that he had intermittent ringing in his ears since this incident, which began to worsen in his 30s and 40s.  

The Veteran was afforded a VA examination in August 2009 during which the examiner rendered a medical opinion stating that the Veteran's tinnitus was not related to his military service.  Nevertheless, the Board notes that her rationale was primarily based on the fact that the Veteran was not shown to have tinnitus in service or upon separation from service.  She did not address the Veteran's lay statements regarding his symptoms both during and after service, nor did she indicate how tinnitus usually presents after noise exposure.  It would have been helpful had the examiner brought her expertise to bare in this manner regarding medically known or theoretical causes of tinnitus or described how tinnitus which results from noise exposure or acoustic trauma generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by acoustic trauma in service as opposed to some other cause.

The Veteran was afforded another VA examination in February 2012.  Although that examiner did address the relationship between the Veteran's hearing loss and tinnitus, he did not provide an opinion as to whether the Veteran's tinnitus was directly related to his military service and his noise exposure therein.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Based on the foregoing, the Board finds that a clarifying medical opinion is necessary to determine the nature and etiology of the Veteran's tinnitus.

Accordingly, the case is REMANDED for the following action:

1.  The RO should refer the Veteran's claims folder to the February 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of the Veteran's tinnitus.  The examiner is requested to review all pertinent records associated with the claims file, including any available service treatment records, post-service medical records, and lay statements.

The Veteran has contended that he had noise exposure in service when a grenade was used near him and that he has experienced intermittent ringing in his ears since that incident.  It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should state an opinion as to the likelihood (likely, unlikely, at least as likely as not) that the Veteran's current tinnitus is causally or etiologically related to his military service, including noise exposure. 

In so doing, the examiner should discuss medically known or theoretical causes of tinnitus and describe how tinnitus which results from noise exposure generally presents or develops in most cases, as distinguished from how tinnitus develops from other causes, in determining the likelihood that current tinnitus was caused by noise exposure in service as opposed to some other cause.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

2.  After completing this action, the RO should conduct any other development as may be indicated by a response received as a consequence of the action taken in the preceding paragraph. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The purpose of this REMAND is to obtain additional development, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
JESSICA J. WILLS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


